Exhibit 10.51

 

 

 

 

 

 

 

 

 

 

 

 

[g2017110317415568915721.jpg]

 

 

 

 

 

 

 

 

 

 

 

EXECUTIVE CHANGE IN CONTROL PLAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

Page

Article 1.

INTRODUCTION

1

Article 2.

DEFINITIONS

1

Article 3.

PLAN PARTICIPATION

4

Article 4.

ACCELERATION OF vESTING of EQUITY AWARDS UPON CHANGE IN CONTROL

4

Article 5.

TERMINATION PAYMENT AND OTHER BENEFITS UPON CERTAIN TERMINATIONS OF EMPLOYMENT
AFTER CHANGE IN CONTROL

4

Article 6.

RESTRICTIVE COVENANTS

10

Article 7.

NON-DUPLICATION OF PAYMENTS AND BENEFITS

12

Article 8.

SOURCE OF PAYMENTS

12

Article 9.

PLAN ADMINISTRATION AND CLAIMS PROCEDURE

12

Article 10.

ARBITRATION OF DISPUTES

13

Article 11.

MISCELLANEOUS PROVISIONS

13

 

 

 

 

--------------------------------------------------------------------------------

 

Article 1.

INTRODUCTION

Scripps Networks Interactive, Inc., an Ohio corporation (“Company”), adopted the
Scripps Networks Interactive, Inc. Executive Change in Control Plan (“Plan”),
effective immediately prior to the Distribution Date as defined in the Employee
Matters Agreement by and between The E. W. Scripps Company and the Company (the
“Effective Date”).  The Plan was previously amended and restated, effective as
of November 16, 2010, and again effective as of November 14, 2012 (the
“Effective Date”), to provide that, except as otherwise determined by the
Committee, in its sole discretion, no new individuals may be added to Appendix A
and treated as covered executives entitled to benefits under the Plan on or
after the Effective Date.  Effective as of July 27, 2017, the Plan is further
amended and restated as set forth herein.

The Plan generally provides for certain potential termination payments and other
benefits for covered executives if their employment terminates under prescribed
circumstances after a change in control, all as specifically described in the
following provisions of the Plan. The Company believes that it will derive
substantial benefits by adopting the Plan because its existence will:

 

•

Allow covered executives to focus on the Company’s business and objectively
evaluate any future proposals during potential change in control transactions,

 

•

Assist the Company in attracting and retaining selected executives,

 

•

Provide for greater consistency of protection for selected executives, and

 

•

Avoid problems associated with adopting change in control agreements during any
future potential change in control transaction.

Article 2.

Definitions

2.1

“Annual Incentive Plan” means, as applicable, the Company’s Executive Annual
Incentive Plan, Annual Incentive Plan, or such other annual cash incentive plan
of the Company in which the Covered Executive participates from time to time.

2.2

“Board” means the board of directors of the Company.

2.3

“Cause” means:

 

(a)

Commission of a felony or an act or series of acts that results in material
injury to the business or reputation of the Company or any subsidiary;

 

(b)

Willful failure to perform duties of employment, if such failure has not been
cured in all material respects within twenty (20) days after the Company or any
subsidiary, as applicable, gives notice thereof; or

 

(c)

Breach of any material term, provision or condition of employment, which breach
has not been cured in all material respects within twenty (20) days after the
Company or any subsidiary, as applicable, gives notice thereof.

Page 1

--------------------------------------------------------------------------------

 

2.4

“Change in Control” means the occurrence, after the Distribution Date, of any of
the following with respect to the Company:

 

(a)

Any Person becomes a Beneficial Owner of a majority of the outstanding Common
Voting Shares, $.01 par value, of the Company (or shares of capital stock of the
Company with comparable or unlimited voting rights), excluding, however, The
Edward W. Scripps Trust (the "Trust") and the trustees thereof, and any Person
that is or becomes a party to the Scripps Family Agreement, dated October 15,
1992, as amended currently and as it may be amended from time to time in the
future (the "Family Agreement"); or

 

(b)

Assets of the Company accounting for 90% or more of the Company's revenues are
disposed of pursuant to a merger, consolidation, sale, or plan of liquidation
and dissolution (unless the Trust or the parties to the Family Agreement have
Beneficial Ownership of, directly or indirectly, a controlling interest (defined
as owning a majority of the voting power) in the entity surviving such merger or
consolidation or acquiring such assets upon such sale or in connection with such
plan of liquidation and dissolution).

For purposes of this Section 2.3, “Person” has the meaning provided in section
3(a)(9) of the Securities Exchange Act of 1934, as amended (“Exchange Act”), and
as used in sections 13(d) and 14(d) of the Exchange Act, including a “group”
within the meaning of section 13(d) of the Exchange Act; and “Beneficial
Ownership” and “Beneficial Owner” have the meanings provided in Rule 13d-3
promulgated under the Exchange Act.

2.5

“Code” means the Internal Revenue Code of 1986, as amended.

2.6

“Committee” means the Board’s Compensation Committee.

2.7

“Company” means Scripps Networks Interactive, Inc., an Ohio corporation, and any
successor.

2.8

“Covered Executive” means an employee of the Company or its subsidiaries who was
designated by the Company and listed in Appendix A immediately prior to the
Effective Date and who remains employed as an executive and listed in Appendix A
at the time of a Change in Control.

2.9

“Disability” means a Covered Executive’s termination or suspension of employment
accompanied by his/her actual receipt of a Disability Retirement Benefit under
the Pension Plan or a Disability Benefit under the Long Term Disability Income
Plan. A Covered Executive will be deemed to be in actual receipt of the
aforementioned benefits during any waiting period, of up to ninety (90) days
duration, that is a prerequisite for the commencement of benefit payments.

Page 2

--------------------------------------------------------------------------------

 

2.10

“Good Reason” means any of the following actions on or after a Change in
Control, without the Covered Executive's consent:

 

(a)

A material diminution in a Covered Executive’s annual salary or target annual
incentive opportunity below the amount of annual salary or target annual
incentive opportunity in effect immediately prior to such Change in Control;

 

(b)

A material diminution in a Covered Executive's authority, duties, or
responsibilities as compared to his or her authority, duties, or
responsibilities immediately prior to such Change in Control;

 

(c)

A material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Covered Executive is required to report, including a
requirement that the Covered Executive report to a corporate officer or employee
instead of reporting directly to the Board;

 

(d)

A material diminution in the budget over which a Covered Executive retains
authority as compared to the budget over which he or she had authority
immediately prior to such Change in Control;

 

(e)

A material change in geographic location at which a Covered Executive is
principally employed as compared to the geographic location immediately prior to
such Change in Control; or

 

(f)

The Company’s (or successor’s) material breach of this Plan or of any material
term, provision or condition of employment of a Covered Executive, unless the
Covered Executive’s employment is terminated for Cause within the applicable
cure period set forth below.

A termination of a Covered Executive's employment by a Covered Executive shall
not be deemed to be for Good Reason unless (1) the Covered Executive gives
notice to the Company of the existence of the event or condition constituting
Good Reason within thirty (30) days after such event or condition initially
occurs or exists, (2) the Company fails to cure such event or condition within
thirty (30) days after receiving such notice, and (3) Executive's “separation
from service” within the meaning of Section 409A of the Code occurs not later
than ninety (90) days after such event or condition initially occurs or exists
(or, if earlier, the last day of the 24-month period following a Change in
Control).

2.11

“Long Term Disability Income Plan” means the employee benefit plan of that name
sponsored by the Company, including any amended, restated or successor version
of that plan.

2.12

“Pension Plan” means the tax-qualified employee pension plan of that name
sponsored by the Company (or in which the Company is a participating company),
including any amended, restated or successor version of that plan. “Supplemental
Executive Retirement Plan” means the non-tax-qualified excess retirement plan
sponsored by the

Page 3

--------------------------------------------------------------------------------

 

Company (or in which the Company is a participating company), including any
amended, restated or successor version of that plan.

2.13

“Termination Payment” is the payment described in Section 5.2 to which a Covered
Executive may become entitled following termination of his/her employment under
the circumstances described in Section 5.1.

2.14

In addition to the foregoing, certain other terms of more limited usage are
defined in other Articles of the Plan. All terms defined in the Plan are
designated with initial capital letters.

2.15

Whenever appropriate, words used herein in the singular may be read as the
plural and the plural may be read as the singular. Unless otherwise clear from
the context, words used herein in the masculine shall also be deemed to include
the feminine.

Article 3.

Plan Participation

An individual must be a Covered Executive in order to participate in the Plan.
The names of all Covered Executives are listed in Appendix A, and, except as
otherwise determined by the Committee, in its sole discretion, no new name may
be added to Appendix A on or after the Effective Date. Subject to Section 11.3
hereof, the Committee may revise Appendix A at any time(s) by deleting names (or
changing Termination Pay Multiples).  Only those employees listed in Appendix A
at the time of a Change in Control are eligible to receive any rights,
termination payment or other benefits under the Plan.

Article 4.

ACCELERATION OF vESTING of EQUITY AWARDS UPON CHANGE IN CONTROL

Upon a Change in Control, the terms of the Scripps Networks Interactive, Inc.
2008 Long-Term Incentive Plan and the Scripps Networks Interactive, Inc. 2015
Long-Term Incentive Plan (or any successor plans) and the applicable award
agreements shall govern the treatment of all outstanding equity awards of a
Covered Executive, including but not limited to any incentive or nonqualified
stock options, stock appreciation rights in tandem with or independent of
options (“SARs”), restricted or nonrestricted share awards, performance-based
restricted shares, restricted stock units and performance units.

Article 5.

TERMINATION PAYMENT AND OTHER BENEFITS upon certain terminations of Employment
AFTER Change in Control

5.1

Eligibility for Termination Payment.  Subject to Section 5.7, a Covered
Executive will be entitled to receive a Termination Payment (described in
Section 5.2) if, within twenty-four (24) months after a Change in Control,
his/her employment with the Company is terminated either (i) by the Company
without Cause, or (ii) by the Covered Executive for Good Reason. Notwithstanding
the foregoing, a Covered Executive will not be entitled to any Termination
Payment if his/her termination of employment is (i) of his/her own initiative
for any reason other than Good Reason, or (ii) on account of his/her Disability

Page 4

--------------------------------------------------------------------------------

 

or death. A Termination Payment is in lieu of any further salary, bonus, annual
incentive or other payments to a Covered Executive for periods subsequent to the
date of his/her termination of employment; but the Covered Executive still will
retain any and all of his/her vested rights under the Company’s employee pension
and benefit plans and arrangements, including, without limitation, the Pension
Plan and the Supplemental Executive Retirement Plan.  

5.2

Amount of Termination Payment.  A Covered Executive’s Termination Payment is a
cash lump sum equal to the amount computed by multiplying (i) the sum of his/her
Base Salary plus Annual Incentive, by (ii) his/her Termination Pay Multiple. A
Covered Executive’s Termination Payment will be paid by the Company within
thirty (30) days following his/her termination of employment.

As used herein, the following terms have the following meanings:

 

(a)

“Base Salary” means a Covered Executive’s highest annualized rate of basic
salary in effect at any time during the then current partial calendar year, if
applicable, and three (3) full prior calendar years preceding his/her
termination of employment;

 

(b)

“Annual Incentive” means the higher of (i) a Covered Executive’s “target” annual
incentive in the then partial calendar year, if applicable, of his/her
termination of employment, or (ii) his/her highest actual annual incentive
earned in the three (3) full prior calendar years preceding his/her termination
of employment under an Annual Incentive Plan (and annualized in the case of any
pro rata annual incentive earned for a partial calendar year); and

 

(c)

“Termination Pay Multiple” is the number set forth beside a Covered Executive’s
name in Appendix A under the column so named Termination Pay Multiple.

5.3

Pro-Rated Annual Bonus.  If a Covered Executive qualifies for a Termination
Payment under Section 5.1, he or she will be entitled to receive, within thirty
(30) days following his/her termination of employment, an annual cash incentive
award for the calendar year in which the termination of the Covered Executive’s
employment occurs, determined under the applicable Annual Incentive Plan by
deeming all performance goals for such calendar year as having been achieved at
the “target” achievement level, and pro-rated based on the Covered Executive’s
period of employment during such calendar year.  

5.4

Other Benefit Coverage.  If a Covered Executive qualifies for a Termination
Payment under Section 5.1, his/her Benefit Coverage shall be continued for the
Maximum Benefit Period or, if less, until the Covered Executive obtains
full-time employment providing benefits substantially similar to his/her Benefit
Coverage. To receive such Benefit Coverage, the Covered Executive must continue
to pay the same percentage of the total benefit premiums or contributions
required from similarly situated executive employees at the time of the Covered
Executive’s termination of employment (or, if materially less, at the time of
the prior Change in Control).

Page 5

--------------------------------------------------------------------------------

 

As used herein, the following terms have the following meanings:

 

(a)

“Benefit Coverage” means the medical, vision, dental, disability, life and
accidental death insurance benefits and financial planning benefits which the
Covered Executive and his/her eligible dependents, if any, were receiving at the
time of his/her termination of employment (or, if materially greater, at the
time of the prior Change in Control); and

 

(b)

“Maximum Benefit Period” is the number of months following the Covered
Executive’s termination of employment equal to twelve (12) times his/her
Termination Pay Multiple. The Maximum Benefit Period automatically shall end if
a Covered Executive dies, but only with respect to his/her own coverage, with
coverage of any eligible dependent(s) continuing as though the Covered Executive
had not died so long as all required employee premiums or contributions continue
to be paid by the eligible dependent(s).

5.5

Pension Enhancement.  If a Covered Executive qualifies for a Termination Payment
under Section 5.1, he/she will receive a cash lump sum equal to the actuarially
determined value of a Pension Enhancement. The Pension Enhancement will be paid
by the Company at the same time as the Termination Payment.

For purposes of this Section 5.5, “Pension Enhancement” equals the sum of:

 

(a)

the excess, if any, of (i) the actuarial equivalent of the benefit under the
Pension Plan and the Supplemental Executive Retirement Plan (utilizing actuarial
assumptions and factors no less favorable to the Covered Executive than the most
favorable of those in effect under the Pension Plan for computing lump sum
benefit payments at any time from the day immediately prior to the Change in
Control) that the Covered Executive would receive under the terms of those plans
as in effect on the Change in Control, or if more favorable to the Covered
Executive, on his or her termination of employment, if the Covered Executive's
employment continued for a number of years (or fractions thereof) equal to his
or her Termination Pay Multiple, assuming for this purpose that: (x) the Covered
Executive's age and vesting service (but not his or her benefits service) is
increased by the number of years that the executive is deemed to be so employed,
and (y) the rate of base salary and bonus for each year that the executive is
deemed to be so employed shall be determined by reference to the Covered
Executive's Base Salary and Annual Incentive; provided that in no event shall a
Covered Executive be deemed to earn compensation for any period after December
31, 2019, over (ii) the actuarial equivalent of the Covered Executive's actual
benefit, if any, under the Pension Plan and the Supplemental Executive
Retirement Plan (utilizing actuarial assumptions and factors no less favorable
to the Covered Executive than the most favorable of those in effect under the
Pension Plan for computing lump sum benefit payments at any time from the day
immediately prior to the Change in Control) as of the Covered Executive's date
of termination, plus

Page 6

--------------------------------------------------------------------------------

 

 

(b)

an amount, if any, equal to the sum of the Non-elective Contributions as defined
under the Scripps Networks Interactive 401K Savings Plan and Supplemental
Contributions as defined under the Scripps Networks Interactive, Inc.
Supplemental Contribution Plan (or their successors) that the Covered Executive
would receive under the terms of those plans as in effect on the Change in
Control, or if more favorable to the Covered Executive, on his or her
termination of employment, if his or her employment continued for a number of
years (or fractions thereof) equal to his or her Termination Pay Multiple,
assuming for this purpose that: (i) the Covered Executive's age and years of
non-elective contribution service are increased by the number of years (or
fractions thereof) that the executive is deemed to be so employed, (ii) the
Company's allocation rate is equal to the rate in effect on the date of the
Change in Control, or if greater, the rate in effect immediately prior to the
Covered Executive's termination of employment, and (iii) the rate of  base
salary and bonus for each year that the executive is deemed to be so employed
shall be determined by reference to the Covered Executive's Base Salary and
Annual Incentive.

In addition, if a Covered Executive qualifies for a Termination Payment under
Section 5.1, he/she shall also become fully vested in the Non-elective
Contributions as defined under the Scripps Networks Interactive 401K Savings
Plan and Supplemental Contributions as defined under the Scripps Networks
Interactive, Inc. Supplemental Contribution Plan, and related earnings, credited
on his or her behalf under those plans (or their successors) and the matching
contributions (and related earnings) credited on his or her behalf under the
Scripps Networks Interactive 401K Savings Plan and the Scripps Networks
Interactive, Inc. Executive Deferred Compensation Plan (or their successors),
and such amounts shall be paid in accordance with the terms, and subject to the
conditions, of the applicable plan.

5.6

Gross-Up Payment.  

(a)If it is determined (as hereinafter provided) that any payment, benefit or
distribution to or for such Covered Executive’s benefit, whether paid or payable
or distributed or distributable pursuant to the terms of the Plan or otherwise
pursuant to or by reason of any other agreement, policy, plan, program,
arrangement or similar right (a “Payment”), would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code (or any successor provision
thereto), or any interest or penalties with respect to such excise tax (such
tax, together with any such interest and penalties, hereafter collectively
referred to as the “Excise Tax”), then the Covered Executive shall be entitled
to receive a cash lump sum payment (a “Gross-Up Payment”) in an amount such
that, after payment by the Covered Executive of all taxes (including any
interest or penalties imposed with respect to such taxes), including any Excise
Tax, imposed upon the Gross-Up Payment(s), the Covered Executive retains an
amount of the Gross-Up Payment(s) equal to the Excise Tax imposed upon the
Payments. Notwithstanding the foregoing provisions of this Section, if it shall
be determined that the Covered Executive is entitled to the Gross-Up Payment,
but that the Parachute Value (as defined below) of all Payments does not exceed
110% of the Safe Harbor Amount (as defined below), then no Gross-Up Payment
shall be made to the Covered Executive and the amounts payable

Page 7

--------------------------------------------------------------------------------

 

under this Plan shall be reduced so that the Parachute Value of all Payments, in
the aggregate, equals the Safe Harbor Amount. The reduction of the amounts
payable hereunder, if applicable, shall be made by first reducing the payments
under Section 5.2, and then any payments due under Section 5.3, and then any
payments due under Section 5.5, and then any benefits due under Section 5.4
(with benefits or payments in any group having different payment terms being
reduced on a pro-rata basis). For purposes of reducing the Payments to the Safe
Harbor Amount, only amounts payable under the Sections of this Plan identified
in the immediately preceding sentence (and no other Payments) shall be reduced.
If the reduction of the amount payable under this Plan would not result in a
reduction of the Parachute Value of all Payments to the Safe Harbor Amount, no
amounts payable under the Plan shall be reduced pursuant to this Section.
Notwithstanding anything in this Plan to the contrary, the Company's obligations
under this Section shall not be conditioned upon the Covered Executive's
termination of employment. By way of example, in the event of a Change in
Control which does not result in a Covered Executive's termination of employment
or entitlement to a Termination Payment under this Plan, but which causes the
accelerated vesting of such Covered Executive's stock options under a separate
plan giving rise to an Excise Tax, the Company's obligations under this Section
shall apply with respect to such accelerated vesting.

(b)The Gross-Up Payment, if any, shall be paid in full to the Covered Executive
at the same time as any Payment (or first installment thereof) subject to the
Excise Tax is paid or provided to the Covered Executive; provided that the
Company, in its sole discretion, may withhold and pay over to the Internal
Revenue Service or any other applicable taxing authority, for the benefit of the
Covered Executive, all or any portion of any Gross-Up Payment, and the Covered
Executive consents to such withholding.

(c)All determinations required to be made under this Section 5.6, including
whether an Excise Tax is payable by the Covered Executive, the amount of such
Excise Tax, whether a Gross-Up Payment is required and the amount of such
Gross-Up Payment, whether and in what amount any Payments are to be reduced
pursuant to the second sentence of Section 5.6(a), and the assumptions to be
utilized in arriving at such determination, shall be made by a
nationally-recognized legal or accounting firm (the “Firm”) (which may be the
Company’s independent auditor) selected by the Company in its sole discretion.
The Firm shall submit its determination and detailed supporting calculations to
the Covered Executive and the Company as promptly as practicable. If the Firm
determines that any Excise Tax is payable by the Covered Executive and that a
Gross-Up Payment is required, the Company shall pay the Covered Executive the
required Gross-Up Payment as provided herein. Any determination by the Firm
shall be binding upon the Covered Executive and the Company. As a result of the
uncertainty in the application of Section 4999 of the Internal Revenue Code (or
any successor provision thereto) at the time of the initial determination by the
Firm hereunder, it is possible that the Company may fail to pay a Gross-Up
Payment which should have been paid (an “Underpayment”). If the Covered
Executive thereafter is required to make a payment of any Excise Tax, the Firm
shall determine the amount of the Underpayment, if any, that has occurred and
submit its determination and detailed supporting calculations to the

Page 8

--------------------------------------------------------------------------------

 

Covered Executive and the Company as promptly as possible. Any such Underpayment
shall be promptly paid by the Company to the Covered Executive, or for his/her
benefit, within thirty (30) days of receipt of such determination and
calculations.

(d)The Covered Executive and the Company shall each provide the Firm access to
and copies of any books, records or documents in the possession of the Company
or the Covered Executive, as the case may be, reasonably requested by the Firm,
and shall each otherwise cooperate with the Firm in connection with the
preparation and issuance of the determinations contemplated by this Section 5.6.
The fees and expenses of the Firm that are incurred at any time from the date of
this Plan through 10th anniversary of the date of the Change in Control for
services in connection with the determinations and calculations contemplated by
this Section 5.6 shall be paid by the Company. The Company shall pay such fees
and expenses not later than the end of the calendar year following the calendar
year in which the related work is performed or the expenses are incurred by the
Firm. The amount of such fees and expenses that the Company is obligated to pay
in any given calendar year shall not affect the fees and expenses that the
Company is obligated to pay in any other calendar year, and the Covered
Executive's right to have the Company pay such fees and expenses may not be
liquidated or exchanged for any other benefit.

(e)Notwithstanding any other provision of this Section 5.6 to the contrary, and
in order to comply with Section 409A of the Code, the Company and the Covered
Executive shall take all steps reasonably necessary to ensure that any Gross-Up
Payment, Underpayment or other payment or reimbursement made to the Covered
Executive pursuant to this Section 5.6 will be paid or reimbursed on the earlier
of (i) the date specified for payment under this Section 5.6, or (ii) December
31st of the year following the year in which the applicable taxes are remitted
or, in the case of reimbursement of expenses incurred due to a tax audit or
litigation to which there is no remittance of taxes, the end of the calendar
year following the year in which the audit is completed or there is a final and
nonappealable settlement or other resolution of the litigation in accordance
with Treasury Regulation Section 1.409A-3(i)(1)(v).

(f)The following terms shall have the following meanings for purposes of this
Section.

(i) "Parachute Value" of a Payment shall mean the present value as of the date
of the Change in Control for purposes of Section 280G of the Code of the portion
of such Payment that constitutes a "parachute payment" under Section 280G(b)(2),
as determined by the Firm for purposes of determining whether and to what extent
the Excise Tax will apply to such Payment. The present value of a Payment shall
mean the economic present value of a Payment as of the date of the Change in
Control for purposes of Section 280G of the Code, as determined by the Firm
using the discount rate required by Section 280G(d)(4) of the Code.

(ii) The "Safe Harbor Amount" means 2.99 times the Covered Executive's "base
amount," within the meaning of Section 280G(b)(3) of the Code.

Page 9

--------------------------------------------------------------------------------

 

5.7

Cessation of Payments and Benefits.  Notwithstanding anything contained in this
Article 5 to the contrary, the Company's payment obligations and the Covered
Executive's right to payments and benefits under this Article 5 shall cease in
the event the Covered Executive breaches any of the covenants contained in
Article 6 hereof (and any such cessation of payment or benefit shall not reduce
any monetary damages that may be available to the Company as a result of such
breach).

Article 6.

RESTRICTIVE COVENANTS

6.1

Confidentiality.  By participating in the Plan (or by receiving or accepting any
benefit under the Plan), each Covered Executive agrees that, during his or her
employment with the Company or any of its affiliated companies or at any time
thereafter, (i) the Covered Executive shall not use for any purpose other than
the duly authorized business of the Company, or disclose to any third party, any
information relating to the Company or any of its affiliated companies which is
proprietary to the Company or any of its affiliated companies (“Confidential
Information”), including any trade secret or any written (including in any
electronic form) or oral communication incorporating Confidential Information in
any way (except as may be required by law or in the performance of the Covered
Executive's duties for the Company or any of its affiliated companies consistent
with the Company’s policies); and (ii) the Covered Executive will comply with
any and all confidentiality obligations of the Company to a third party, whether
arising under a written agreement or otherwise. Information shall not be deemed
Confidential Information which (x) is or becomes generally available to the
public other than as a result of a disclosure by the Covered Executive or at his
or her direction or by any other person who directly or indirectly receives such
information from the Covered Executive, or (y) is or becomes available to the
Covered Executive on a non-confidential basis from a source which is entitled to
disclose it to the Covered Executive. A Covered Executive's obligations under
this Section 6.1 are in addition to, and not in limitation of or preemption of,
all other obligations of confidentiality which the Covered Executive may have to
the Company or its affiliated companies under general legal or equitable
principles, and federal, state or local law.

6.2

Non-Competition; Non-Solicitation.  By participating in the Plan (or by
receiving or accepting any benefit under the Plan), each Covered Executive
agrees that, during the Restriction Period (as defined below), the Covered
Executive shall not directly or indirectly engage in or participate as an owner,
partner, stockholder, officer, employee, director, agent of or consultant for
any business competitive with any business of the Company or any of its
affiliated companies, without the prior written consent of the Company;
provided, however, that this provision shall not prevent a Covered Executive
from investing as a less-than-one-percent (1%) stockholder in the securities of
any company listed on a national securities exchange or quoted on an automated
quotation system. Each Covered Executive also agrees that, during the
Restriction Period, he or she shall not, directly or indirectly: (i) employ or
solicit the employment of any person who is then or has been within six (6)
months prior thereto, an employee, independent contractor or consultant of the
Company or any of its affiliated companies; or (ii) interfere with, disturb or
interrupt the relationships (whether or not such relationships have been reduced
to formal contracts) of the Company or any of its affiliated companies with any
talent,

Page 10

--------------------------------------------------------------------------------

 

production companies, vendors, advertisers (including, without limitation their
agencies or representatives), sponsors, distributors, customers, suppliers,
agents, consultants or independent contractors. For purposes of this Article 6,
the term Restriction Period shall mean, with respect to any Covered Executive,
the period commencing on the Covered Executive's date of termination of
employment for any reason and ending on the first anniversary thereof.

6.3

Non-Disparagement.  By participating in the Plan (or by receiving or accepting
any benefit under the Plan), each Covered Executive agrees that, during his or
her employment with the Company or any of its affiliated companies or at any
time thereafter, the Covered Executive shall not make, nor cause any one else to
make or cause on the Covered Executive's behalf, any public disparaging or
derogatory statements or comments regarding the Company or its affiliated
companies, or its officers or directors.

6.4

Adequate Consideration.  By participating in the Plan (or by receiving or
accepting any benefit under the Plan), each Covered Executive agrees and
acknowledges that the promises and obligations made by the Company in this Plan
(specifically including, but not limited to, the payments and benefits provided
for under Article 5 hereof) constitute sufficient consideration for the
covenants contained in this Article 6. Each Covered Executive further
acknowledges that it is not the Company's intention to interfere in any way with
his employment opportunities, except in such situations where the same conflict
with the legitimate business interests of the Company or any of its affiliated
companies. Each Covered Executive agrees that he or she will notify the Company
in writing if he or she has, or reasonably should have, any questions regarding
the applicability of this Article 6.

6.5

Revision.  By participating in the Plan (or by receiving or accepting any
benefit under the Plan), each Covered Executive agrees that if, at the time of
enforcement of this Article 6 a court holds that the restrictions stated herein
are unreasonable under circumstances then existing, the maximum period, scope or
geographical area reasonable under such circumstances shall be substituted for
the stated period, scope or geographical area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum period,
scope and geographical area permitted by law.

6.6

Enforcement.  By participating in the Plan (or by receiving or accepting any
benefit under the Plan), each Covered Executive agrees that any breach or
threatened breach of this Article 6 by such Covered Executive will cause injury
to the Company and its affiliates for which money damages alone will not provide
an adequate remedy and that if the Covered Executive commits or threatens to
commit any such breach, the Company or any of its affiliates shall have the
right to have the provisions of this Article 6 specifically enforced by any
court having jurisdiction (without posting a bond or other security). Each
Covered Executive also agrees that he or she will not assert in any such
enforcement action that the Company or any of its affiliates have an adequate
remedy in damages; and that such rights and remedies will be in addition to and
not in lieu of any other rights or remedies available to the Company or any of
its affiliates at law or in equity. If a Covered Executive violates any of the
covenants in this Article 6, the Covered Executive agrees to

Page 11

--------------------------------------------------------------------------------

 

an extension of such covenant on the same terms and conditions for an additional
period of time equal to the time that elapses from the commencement of such
violation to the later of (i) the termination of such violation or (ii) the
final resolution of any litigation stemming from such violation.

Article 7.

non-duplication of payments & benefits

Notwithstanding any contrary provision of the Plan, there shall be no
duplication of rights, payments and benefits under the Plan with rights,
payments and benefits granted to a Covered Executive, in the event of a
termination of his/her employment after a Change in Control, under any other
agreement, plan or arrangement (“Alternate Plan”). In order to prevent such
duplication, if the Covered Executive is entitled to payments or benefits under
Article 5 upon termination of employment, the Covered Executive shall not be
entitled to any severance pay or benefits under any Alternate Plan unless
otherwise specifically provided in this Plan or in the Alternative Plan (in a
specific reference to this Plan). In particular, and without limiting the
foregoing, in no event will a Covered Executive be entitled to receive any
payments or benefits under the Scripps Networks Interactive, Inc. 2012 Executive
Change In Control Plan.  In addition, any payment to a Covered Executive under
Section 5.3 hereof shall be in lieu of, and not in duplication of, any annual
incentive bonus otherwise payable to the Covered Executive under the terms of
the Annual Incentive Plan for the calendar year in which the termination of the
Covered Executive’s employment occurs, notwithstanding any provision to the
contrary contained in the Annual Incentive Plan.

Article 8.

Source of Payments

All payments required under the terms of the Plan shall be paid in cash from the
general assets of the Company. A Covered Executive shall have the status of a
general creditor of the Company with respect to any and all claims for payments
under the Plan.

Article 9.

Plan Administration & claims procedure

9.1

Plan Administration.  The Plan shall be administered by the Committee and/or its
designee(s). The Committee shall have rights, powers and duties with respect to
the Plan that are comparable to those granted to the designated pension board
under the Pension Plan. Without limiting the generality of the foregoing, the
Committee has full authority to (i) interpret the Plan, (ii) determine all
questions relating to the rights and status of Covered Executives and their
Termination Payments, Benefit Coverage, Pension Enhancements and Gross-Up
Payments, and (iii) make such rules and regulations for the administration of
the Plan as are not inconsistent with its express terms and provisions. This
provision is included in the Plan for the express purpose of giving and granting
to the Committee the maximum discretionary authority possible under Firestone
Tire and Rubber Company v. Bruch, 489 U.S. 101 (1989). Decisions by the
Committee shall be made by majority vote of all members of the Committee.

9.2

Claims Procedure.  If any Covered Executive’s claim for payments or benefits
under the Plan is denied, the Committee shall cause a written notice to be sent
to the Covered Executive setting forth the specific reasons for the denial,
specific reference to the

Page 12

--------------------------------------------------------------------------------

 

provisions of the Plan on which the denial is based, a description of any
material or information necessary to perfect the denied claim (together with an
explanation of why such material or information is necessary), and an
explanation of the review procedure described below. Within sixty (60) days
after receipt of such notice of denial from the Committee, the Covered
Executive, or his/her duly authorized representative, may request a review of
the denied claim by written application to the Committee. In connection with
such request for review, the Covered Executive, or his/her duly authorized
representative, shall be entitled to review any and all documents pertinent to
the claim or its denial and also shall be entitled to submit issues and comments
in writing. The decision of the Committee upon such review shall be made not
later than sixty (60) days after the receipt of such request for review, unless
special circumstances shall require an extension of time for processing, in
which case a decision shall be rendered as soon as possible, but not later than
one hundred twenty (120) days after the Committee’s receipt of the request for
review. The decision of the Committee upon review of the denied application
shall be in writing and shall include specific reasons for the decision and
specific references to the pertinent Plan provisions on which the decision is
based. All written communications from the Committee under this Section 9.2
shall be written in a manner calculated to be understood by the recipient.

Article 10.

arbitration of disputes

Any controversy or claim arising out of or relating to the Plan that cannot be
resolved pursuant to Section 9.2 shall be settled by binding arbitration in the
City of Knoxville, Tennessee, in accordance with the Commercial Arbitration
Rules of the American Arbitration Association then pertaining in such city; and
judgment upon the award rendered by the arbitrator or arbitrators may be entered
in any court in Knox County, Tennessee having jurisdiction thereof. The
arbitrator or arbitrators shall have powers to issue mandatory orders and
restraining orders in connection with such arbitration. Neither the Company nor
a Covered Executive shall be liable for punitive or exemplary damages. Each
party shall be responsible for its/his/her own costs and expenses (including
attorneys’ fees). The federal and state courts in Knox County, Tennessee shall
have exclusive jurisdiction with respect to the entry of judgment upon any
arbitration award hereunder or the granting of any order; and such courts shall
have exclusive jurisdiction with respect to any other controversy or claim
arising out of or relating to the Plan that may properly be brought therein if
the provisions herein mandating arbitration are held to be unenforceable.
Notwithstanding the foregoing, the Company shall not be required to seek or
participate in arbitration regarding any breach or threatened breach by a
Covered Executive of his or her obligations under Article 6 hereof, but may
pursue its remedies for such breach in a court of competent jurisdiction in Knox
County, Tennessee.

Article 11.

Miscellaneous Provisions

11.1

ERISA and Governing Law.  The Plan is an unfunded deferred compensation plan for
a select group of management or highly compensated employees, as defined in
Section 201(2) and 401(a)(1) of the Employee Retirement Security Act of 1974, as
amended (“ERISA”). As such, the Plan is expressly excluded from all, or
substantially all, of the provisions of ERISA, including but not limited to
Parts 2 and 3 of Title I thereof. None of the statutory rights and protections
conferred on participants by ERISA are conferred

Page 13

--------------------------------------------------------------------------------

 

under the terms of this Plan, except as expressly noted or required by operation
of law. To the extent not superseded by federal law, the laws of the State of
Tennessee shall control in any and all matters relating to the Plan.

11.2

Benefits Are Nonassignable.  No right, payment or benefit under the Plan may be
pledged, assigned, anticipated or alienated in any way by any Covered Executive,
otherwise than by will or the laws of descent and distribution. This Plan shall
inure to the benefit of and be enforceable by the legal representatives of a
Covered Executive. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Plan in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. “Company” means the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid that assumes and agrees to
perform this Plan by operation of law or otherwise. This Plan shall inure to the
benefit of and be binding upon the Company and its successors and assigns.

11.3

Amendment, Suspension or Termination of Plan.  

 

(a)

The Company hereby reserves the right and power to amend, suspend or terminate
the Plan, in whole or in part, at any time and from time to time; provided,
however, that any action taken within the two-year period after a Change in
Control or within sixty (60) days prior to a Change in Control cannot materially
adversely affect the rights, payments or benefits of an individual who then is a
Covered Executive (including the removal of an individual as a Covered Executive
or a reduction in his/her Termination Pay Multiple) with respect to amounts or
benefits payable under the Plan in connection with such Change in Control or on
account of a termination by the Company without Cause or by the Covered
Executive for Good Reason within the twenty-four (24) months after a Change in
Control without his/her express written consent.

 

(b)

Notwithstanding Section 11.3(a) to the contrary, the Company may not amend,
suspend or terminate the Plan, in whole or in part, in a manner that materially
adversely affects the rights, payments or benefits of any individual who then is
a Covered Executive (including the removal of an individual as a Covered
Executive or a reduction in his/her Termination Pay Multiple) with respect to
amounts or benefits payable under the Plan in connection with the Change in
Control contemplated by the Merger Agreement (as defined below) or on account of
a termination by the Company without Cause or by the Covered Executive for Good
Reason within the twenty-four (24) months after a Change in Control without
his/her express written consent, during the period commencing on the date that
the Company executes the Agreement and Plan of Merger dated as of July 30, 2017,
among Scripps Networks Interactive, Inc., Discovery Communications, Inc. and
Skylight Merger Sub, Inc. (the “Merger Agreement”) and ending on the second
anniversary of the consummation of the transactions contemplated by the Merger
Agreement.  A Covered Executive (i) who is entitled to receive amounts or
benefits under Article 5 of the Plan in connection with the

Page 14

--------------------------------------------------------------------------------

 

 

Change in Control contemplated by the Merger Agreement or (ii) who becomes
entitled to receive amounts or benefits under Article 5 of the Plan on account
of a termination by the Company without Cause or by the Covered Executive for
Good Reason within the twenty-four (24) months after such Change in Control
shall remain a Covered Executive in the Plan until all amounts and payments
under the Plan have been paid or provided to the Covered Executive in full.  In
the event that the Merger Agreement is terminated without the transaction
contemplated therein being consummated, this Section 11.3(b) will be void ab
initio and of no further force or effect, without further action or notice.

 

(c)

All actions pursuant to this Section 11.3 shall be set forth in a written
instrument adopted by the Committee and approved or ratified by the Board.

11.4

No Guarantee Of Employment.  Nothing contained in the Plan shall be construed as
a contract of employment between the Company or any Covered Executive, or as a
right of any Covered Executive to continue in the employment of the Company, or
as a limitation of the right of the Company to discharge any Covered Executive,
with or without cause, at any time.

11.5

Severability. If any provision of the Plan shall be held illegal or invalid for
any reason, the illegality or invalidity shall not affect the remaining
provisions hereof; instead, each provision shall be fully severable and the Plan
shall be construed and enforced as if the illegal or invalid provision had never
been included herein.

11.6

Covered Executives Deemed to Accept Plan.  By accepting any benefit under the
Plan, each Covered Executive and each person claiming under or through any such
Covered Executive shall be conclusively deemed to have indicated his acceptance
and ratification of, and consent to, all of the terms and conditions of the Plan
and any action taken under the Plan by the Board, the Committee or the Company
or its affiliates, in any case in accordance with the terms and conditions of
the Plan.

11.7

No Offsets or Mitigation.  Except as otherwise provided in Section 5.7 hereof,
the Company's obligation to make the payments provided for in this Plan and
otherwise to perform its obligations hereunder shall be absolute and
unconditional and shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company or any of
its affiliates may have against the Covered Executive or others. In no event
shall a Covered Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Covered
Executive under any of the provisions of this Plan and such amounts shall not be
reduced whether or not the Covered Executive obtains other employment.

11.8

Section 409A of the Code.

 

(a)

Section 409A of the Code ("Section 409A") imposes payment restrictions on
"separation pay" (i.e., payments owed to a Covered Executive upon termination of
employment). Failure to comply with these restrictions could result in negative
tax consequences to the Covered Executive, including immediate taxation,

Page 15

--------------------------------------------------------------------------------

 

 

interest and a 20% penalty tax. It is the Company’s intent that this Plan be
exempt from the application of, or otherwise comply with, the requirements of
Section 409A. Specifically, any taxable benefits or payments provided under this
Plan are intended to be separate payments that qualify for the "short-term
deferral" exception to Section 409A to the maximum extent possible, and to the
extent they do not so qualify, are intended to qualify for the involuntary
separation pay exceptions to Section 409A of the Code, to the maximum extent
possible. If neither of these exceptions applies, then notwithstanding any
provision in this Plan to the contrary:

 

(i)

All amounts that would otherwise be paid or provided during the first six months
following the date of termination shall instead be accumulated through and paid
or provided (together with interest on any delayed payment at the applicable
federal rate under the Code), on the first business day following the six-month
anniversary of the Covered Executive's termination of employment.

 

(ii)

Any expense eligible for reimbursement must be incurred, or any entitlement to a
benefit must be used, during the applicable expense reimbursement or benefit
continuation period provided in this Plan. The amount of the reimbursable
expense or benefit to which a Covered Executive is entitled during a calendar
year will not affect the amount to be provided in any other calendar year, and a
Covered Executive's right to receive the reimbursement or benefit is not subject
to liquidation or exchange for another benefit. Provided the requisite
documentation is submitted, the Company will reimburse the eligible expenses on
or before the last day of the calendar year following the calendar year in which
the expenses were incurred.

 

(b)

For purposes of this Plan, "termination of employment" or words or phrases to
that effect shall mean a "separation from service" within the meaning of Section
409A.

 






Page 16

--------------------------------------------------------------------------------

 

Appendix a

Scripps Networks INteractive, INC.

 

 

Executive Change in Control Plan

 

 

list of covered executives

 

 

 

Name

Title

Term Pay Multiple

Kenneth W. Lowe1

Chairman, President and Chief Executive Officer

3.0X

Burton F. Jablin1

Chief Operating Officer, Scripps Networks Interactive

2.5X

Executive Vice Presidents and Chiefs

Cynthia L. Gibson1

EVP, Chief Legal Officer

2.0X

Mark S. Hale1

EVP, Global Operations & Chief Technology Officer

2.0X

Lori A. Hickok1

EVP, Chief Financial Officer

2.0X

Henry C. Ahn

EVP, President Content Distribution and Marketing

2.0X

Kathleen Finch2

Chief Programming, Content and Brand Officer

2.0X

Steven J. Gigliotti

Chief Revenue Officer

2.0X

Dylan Jones2

EVP, Chief Communications Officer

2.0X

James D. Samples

President, SNI International

2.0X

Jon P. Steinlauf2

President, Advertising Sales and Marketing

2.0X

Senior Vice Presidents

John E. Viterisi

SVP, Tax

1.5X

David Arroyo2

SVP, Chief Compliance Officer

1.5X

Jared Dowling2

SVP, Compensation & Benefits

1.5X

Andy Broyles2

SVP, Internal Audit

1.5X

Mark Livingston2

SVP, Finance

1.5X

Melissa S. Mick2

SVP, Corporate Controller

1.5X

Mark F. Schuermann

SVP & Treasurer

1.5X

Eleni Stratigeas2

SVP, Corporate Secretary

1.5X

Julie Yoo2

SVP, Corporate Development

1.5X

1 Executive Officer

2 Participant in the 2012 Change In Control Plan

Appendix A Updated July 2017

 

Page 17